DETAILED ACTION
This office action is in response to applicant's communication filed on 09/26/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action, have been considered with the results that follow: 
Claims 1, 3-4, 8, 10-11, 15, 17-18, and 22 are amended.
Claims 21, and 24-25 are cancelled. Claims 2, 5-7, 9, 12-14, 16, 19-20 and 23 were previously canceled.
Claims 1, 3-4, 8, 10-11, 15, 17-18, 22 and 26 are now pending in this application.
	
Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive.
With respect to arguments on pages 8-10:
	The Examiner respectfully disagrees with the applicant’s arguments. With respect to language in the previously presented claim 21 and now incorporated in amended claim 1, the examiner maintains that Wagner teaches ‘...generation of the usage metric...and further based on a configurable value’: see FIG.1, cols.15-16 (“...150 may deallocate...containers that are in the active pool 140A based on how many requests ...150, based on the history of the volume of requests received..., determines the amount of capacity that should be available in the warming pool 130A...if the capacity manager 150 determines that the virtual compute system 110, on average, receives 50% more requests between the hours of 7 PM and 8 PM...150 may cause the warming pool 130A...to include 50% more capacity (e.g., virtual machine instances) during those hours” clearly teaches generation of ‘usage metric for the pod’ as expressed in the claim language), cols.16-19(“...users may specify that they want a certain amount of compute capacity during a period specified by the user...virtual compute system 110 may provide a user interface to the users, and the users may specify how much compute capacity they want the virtual compute system 110 to guarantee them based on their expected needs...” clearly teaches usage metric based on a ‘configurable value’, “...150 may determine that some of the instances in the active pool 140A are under-utilized and the volume of incoming requests (e.g., if the volume is below a certain threshold) justifies a consolidation...” also teaches a threshold/‘configurable value’ for the size of the queue).
Further, the Examiner notes that the scope and meaning of the newly added language in the claim ‘...generation of the usage metric...and further based on a configurable value responsive to the determined size of the message queue’ is indefinite. The current language seems to convey that the usage metric is being generated based on a configurable value, in response to the size of the message queue being determined. It is unclear if that interpretation makes sense or, if paras [0020], [0034-35] in the specification support this interpretation. As discussed in the USC 112 section below, the new language is rejected as best as understood as the meets and bounds of the limitation cannot be ascertained.  
As such, the rejection of the claim is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 15 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claims 1, 8 and 15 recite the limitation "...the generation of the usage metric being based... and further based on a configurable value responsive to the determined size of the message queue;".  The scope and meaning of the newly added language is indefinite. The amended claim language appears to claim that the usage metric is being generated based on a configurable value, in response to the size of the message queue being determined. It is unclear if that interpretation makes sense or, if paras [0020], [0034-35] in the specification support this interpretation. For example, para 34 in the specification states “...custom metrics server 126 may set the usage metric to a determined value responsive to the determined size of the message queue 118 exceeding the determined value...The determined value may be configurable. For example, the determined value may be set to 100.”. However, the amended claim language does not appear to describe this as such. The examiner suggests the applicant to clarify the claim language further. In view of the 112 rejection, the newly added language as indicated above is rejected as best as understood as the meets and bounds of the limitation cannot be ascertained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10-11, 15, 17-18, 21-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over AmazonDocs (“Scaling Based on Amazon SQS - Amazon EC2 Auto Scaling”, IDS, Feb 2019) in view of Wagner (US 9,830,193 B1).

Regarding claim 1,
AmazonDocs teaches A system, comprising: ...manage distributed computing resources in a computing environment..., including determining a number of replicas of a pod, a pod being a group of one or more containers with shared resources in the computing environment, *see page1(“app runs on EC2 instances in an Auto Scaling group that is configured to handle your typical upload rates. Unhealthy instances are terminated and replaced to maintain current instance levels at all times... you can create a policy that calls for enlarging your fleet of EC2 instances...” teaches number of EC2 instances [read on ‘replicas of pod’] being determined), page2(“...Divide that number by the fleet's running capacity, which for an Auto Scaling group is the number of instances in the InService state, to get the backlog per instance”)
...determine, for the replicas of the pod, (1) a size of a message queue for receiving, and storing until processing, messages to be processed by the replicas of the pod, the size representing a number of messages currently stored in the message queue, and (2) ...rate at which messages are added to the message queue, and *see page1(“...app runs on EC2 instances in an Auto Scaling group that is configured to handle your typical upload rates...if your uploads increase and decrease on a predictable schedule, you can specify the time and date to perform scaling activities...you can create a policy that calls for enlarging your fleet of EC2 instances whenever the average number of uploads reaches a certain level...A target tracking policy that configures your Auto Scaling group to scale based on the custom metric and a set target value. CloudWatch alarms invoke the scaling policy...” teaches number of uploads/‘size of message queue’ and typical upload rate [teaches ‘ingress rate’] being used to enable auto scaling), page2(“ length of the SQS queue”, “average time that an EC2 instance takes to process a message” teaches change of size of queue), page3(“...get the number of messages waiting in the queue...”); It is understood that number/length of uploads queue represent number of messages stored and waiting to be processed.
...usage metric for the pod to indicate usage of the message queue in processing by the replicas of the pod...; *see page1(“...A custom metric to send to Amazon CloudWatch that measures the number of messages in the queue per EC2 instance in the Auto Scaling group...” teaches custom metric/‘usage metric’ corresponding to messages processed by instances/replicas), page3(“...Create the custom calculated metric by first reading metrics from your AWS account. Next, calculate the backlog per instance metric recommended in an earlier section...”)
determine an owner threshold for the message queue of the replicas, the owner threshold being provided by an owner of the pod; *see page1(“...app places the raw bitmap data of the images in an Amazon SQS queue for processing... you can create a policy that calls for enlarging your fleet of EC2 instances whenever the average number of uploads reaches a certain level...target tracking policy that configures your Auto Scaling group to scale based on the custom metric and a set target value”) teaches user/owner of EC2 instances/pods able to preset a certain level/size/target value [‘threshold’] for message queue), page2(“...backlog per instance metric with the target value being the acceptable backlog [‘threshold’] per instance to maintain”)
provide a query ...for the generated usage metric; *see page3(“... Create the custom calculated metric by first reading metrics from your AWS account...” teaches reading/querying-for the usage metric)
perform a comparison of the generated usage metric with the owner threshold; and adjust the number of replicas of the pod based on the comparison of the generated usage metric with the owner threshold. *see page1(“...A custom metric to send to Amazon CloudWatch that measures the number of messages in the queue per EC2 instance in the Auto Scaling group...A target tracking policy that configures your Auto Scaling group to scale based on the custom metric and a set target value...” teaches scaling [‘adjust’] number of replicas based on custom/usage metric and target value [‘threshold’]. It is understood that the custom metric and target value are being compared), page5(“Step 3: Test Your Scaling Policies... You can test your scale-out policy by increasing the number of messages in your SQS queue and then verifying that your Auto Scaling group has launched an additional EC2 instance. Similarly, you can test your scale-in policy by decreasing the number of messages in your SQS queue and then verifying that the Auto Scaling group has terminated an EC2 instance” teaches number of replicas being increased or decreased based on number of messages in queue/metric)

AmazonDocs does not explicitly teach “…a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor, which, when executed, cause the hardware processor to: ...including plurality of nodes ...a pod being a group of one or more containers with shared resources in a computing environment, wherein the pod is contained within a node of the plurality of nodes, the node including a metrics server and message queue exporter to: determine... an ingress rate at which messages are added to the message queue;...generation of the usage metric being based at least in part on a difference between a previous ingress rate and a current ingress rate for the message queue, and further based on a configurable value responsive to the determined size of the message queue; ...providing a query to the metrics server ...performing a comparison of the generated usage metric with the owner threshold; and increasing or decreasing the number of replicas of the pod based on the comparison...” 

	Wagner teaches …a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method comprising: *see FIG.5, col.17 lines 31-65(“...capacity manager 150 includes a processing unit 190, a network interface 192, a computer readable medium drive 194...”)
managing distributed computing resources in a computing environment including a plurality of nodes ...a pod being a group of one or more containers with shared resources in a computing environment, wherein the pod is contained within a node of the plurality of nodes, the node including a metrics server and message queue exporter to: *see FIG.1, cols.1-2(“include a number of interconnected computing systems [‘plurality of nodes’] to provide computing resources to users ...computing resources are typically purchased in the form of virtual computing resources, or virtual machine instances. These instances of virtual machines [teaches ‘pods’], which are hosted on physical computing devices [‘node’] ...”), cols.4-5(“... FIG. 1, the virtual environment 100 includes a virtual compute system 110 [‘node’], which includes a frontend 120...worker manager 140, and a capacity manager 150 [teaches ‘metrics server’]...("instances") 152, 154 are shown in a warming pool 130A managed by the warming pool manager 130, and instances 156, 157, 158, 159 are shown in an active pool 140A...”), col.10 lines7-67(“... Containers are logical units created within a virtual machine instance using the resources available on that instance...”, here, “VM instance” comprising “containers” teaches ‘pod’), cols.16-18(“...capacity manager 150 may include a request and capacity monitoring unit [‘metrics server’] for monitoring the requests received by the virtual compute system 110 and the compute capacity...on...110 to service incoming code execution requests...request and capacity monitoring unit 186 monitors incoming code execution requests [“request monitoring unit” teaches ‘message queue exporter’] and compute capacity in the warming pool 130A and the active pool 140A...identifies any trends (e.g., peak hours)...may keep track of the number of incoming requests for each hour...each day...”), col.19(“metrics utilized by...150 may include requests per second, requests per time of day, requests per user, utilization percentage...”)
determine...an ingress rate at which messages are added to the message queue; generate a usage metric for the pod...generation of the usage metric being based at least in part on a difference between a previous ingress rate and a current ingress rate for the message queue, and further based on a configurable value responsive to the determined size of the message queue; ...provide a query to the metrics server ...perform a comparison of the generated usage metric with the owner threshold; and adjust the number of replicas of the pod based on the comparison... *see FIG.1, cols.5-6(“...110 may automatically scale up and down based on the volume, thereby relieving the user from the burden of having to worry about over-utilization...under-utilization...frontend 120 may have a queue of incoming code execution requests”), col.14(“...capacity management data 150A may include data regarding the history of incoming requests...any other metric that may be used by the capacity manager 150 to adjust and/or optimize...capacity available on the virtual compute system...150 may cause additional instances to be added to the warming pool 130A based on the rate at which requests are received [teaches ‘size of message queue’ and ‘ingress rate’] by the virtual compute system 110...150 may monitor the rate of change (e.g., first derivative) in the volume of requests received...and adjust the rate at which new instances are added to the warming pool 130A...if the traffic is fairly constant (e.g., the rate of change is within a certain threshold from zero)...may cause an instance to be added to the warming pool...”), cols.15-16: “...150 may deallocate...containers that are in the active pool 140A based on how many requests ...150, based on the history of the volume of requests received..., determines the amount of capacity that should be available in the warming pool 130A...if the capacity manager 150 determines that the virtual compute system 110, on average, receives 50% more requests between the hours of 7 PM and 8 PM...150 may cause the warming pool 130A...to include 50% more capacity (e.g., virtual machine instances) during those hours” teaches generation of ‘usage metric for the pod’), cols.16-19(“...users may specify that they want a certain amount of compute capacity during a period specified by the user...virtual compute system 110 may provide a user interface to the users, and the users may specify how much compute capacity they want the virtual compute system 110 to guarantee them based on their expected needs [teaches usage metric based on a ‘configurable value’]... capacity manager 150 may include a request and capacity monitoring unit for monitoring [indirectly teaches ‘query...metrics server’] the requests received by the virtual compute system 110 and the compute capacity (e.g., containers) available on the virtual compute system 110 to service incoming code execution requests... monitoring unit 186 monitors incoming code execution requests and compute capacity in the warming pool 130A and the active pool...identifies any trends (e.g., peak hours)...keep track of the number of incoming requests for each hour of the day, each day of the week, and each month of the year...metrics utilized by...150 may include requests per second, requests per time of day...utilization percentage...150 may determine that some of the instances in the active pool 140A are under-utilized and the volume of incoming requests (e.g., if the volume is below a certain threshold [teaches a ‘configurable value’ for size of queue]) justifies a consolidation...a user may specify that he or she needs a certain amount of capacity during a certain period of time, the management policy unit 188 may record that in a management policy for the user, so that the capacity manger 150 can manage the capacity for the user accordingly”), Here, “rate of change...in the volume of requests, 50% more requests” teach ‘difference between...previous-current ingress rate’; “capacity management data” includes ‘usage metric’ generated based on compute capacity and history of volume of requests [‘previous/ current ingress rate’]; “rate of change is within a certain threshold from zero...instance to be added..., volume is below a certain threshold... justifies a consolidation/deallocating” teach adjusting number of replicas based on comparing usage metric and preset threshold. Further, the Examiner notes that the scope and meaning of the newly added language in the claim ‘...responsive to the determined size of the message queue’ is unclear, and in view of the 112 rejection, this language is not being given patentable weight at this time.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AmazonDocs to incorporate the teachings of Wagner and enable AmazonDocs to generate usage metric based on previous and current ingress rates, and a configurable value, and increase or decrease number of pod replicas based on comparison between determined usage metric and a owner threshold, as doing so would enable improving availability/utilization of virtual machine instances, and guaranteeing availability of compute capacity based on expected/predicted needs (Wagner, col.3 line 31-37 and col.16 lines 35-52).

Regarding claim 3,
AmazonDocs as modified by Wagner teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Wagner further teaches The system of claim 1, wherein adjusting the number of replicas of the pod includes: increasing the number of replicas of the pod responsive to the comparison indicating that the usage metric is greater than the owner threshold. *see col.14 lines 30-59(“...capacity manager 150 may monitor the rate of change (e.g., first derivative) in the volume of requests received by the virtual compute system 110 and adjust the rate at which new instances are added to the warming pool 130A... if the traffic is increasing at a certain rate higher than a threshold rate, the capacity manager 150 may cause an increased amount of instances to be added to the warming pool 130A every time an instance is taken out of the warming pool 130A (e.g., to stay ahead of the increasing traffic)...” teaches increasing number of instances when rate of change in size of traffic [usage metric] is greater than threshold), col.18 line64-col.19 line31

Regarding claim 4,
AmazonDocs as modified by Wagner teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Wagner further teaches The system of claim 1, wherein adjusting the number of replicas includes: decreasing the number of replicas of the pod responsive to the comparison indicating that the usage metric is less than half the owner threshold *see col.14 lines 30-59, col.15 line56-col.16 line34(“...capacity manager 150 may deallocate (e.g., destroy, terminate, shut down, remove, etc.) containers that are in the active pool 140A based on how many requests the virtual compute system 110 is receiving... if the capacity manager 150 determines that the utilization level of the instances is below a certain threshold level, the capacity manager 150 may start consolidating some of the instances... capacity manager 150 may start directing requests that would have been assigned to a container on a particular instance that is under-utilized to containers on other instances...and terminate the particular instance...capacity manager 150 may start consolidating the instances by copying containers of one instance onto other instances assigned to the same user with available capacity and shutting down the instance...capacity manager 150 may perform such consolidation when utilization falls below 50%...” teaches determining if utilization is less than half the threshold; here, utilization of containers also corresponds to how fast requests (in queue) are processed and thereby teaches usage metric), col.18 line64-col.19 line31(“...capacity manager 150 may determine that some of the instances in the active pool 140A are under-utilized and the volume of incoming requests ( e.g., if the volume is below a certain threshold) justifies a consolidation of those instances... capacity manager 150 may determine that a particular user policy dictates that the capacity in the warming pool 130A and/or the active pool 140A be increased or decreased..” teaches decreasing instances when volume of requests [usage metric] is lower than a threshold)

Regarding claim 8,
Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 10,
Claim 10 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 11,
Claim 11 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 15,
Claim 15 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 17,
Claim 17 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 18,
Claim 18 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 22,
AmazonDocs as modified by Wagner teaches all the claimed limitations as set forth in the rejection of claim 21 above.
Wagner further teaches The system of claim 21, wherein generating the usage metric for the pod includes subtracting a value that is based on the difference between the previous ingress rate and the current ingress rate from the configurable value. *see col.16 lines35-52(“...capacity manager 150, based on the history of the volume of requests received by the virtual compute system 110, determines the amount of capacity that should be available in the warming pool 130A. For example, if the capacity manager 150 determines that the virtual compute system 110, on average, receives 50% more requests between the hours of 7 PM and 8 PM, the capacity manager 150 may cause the warming pool 130A (or cause the combination of the warming pool 130A and the currently available capacity in the active pool 140A) to include 50% more capacity (e.g., virtual machine instances) during those hours” teaches value based on difference between previous/current ingress rates, “...users may specify that they want a certain amount of compute capacity during a period specified by the user. For example, the virtual compute system 110 may provide a user interface to the users, and the users may specify how much compute capacity they want the virtual compute system 110 to guarantee them based on their expected needs”; Here, it is understood that usage metric /guaranteed capacity would eventually be the difference between user configured value and change in ingress rates)

Regarding claim 24,
Claim 24 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.

Regarding claim 25,
Claim 25 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.

Regarding claim 26,
AmazonDocs as modified by Wagner teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Wagner further teaches The system of claim 1, wherein the node further includes a metrics store to store usage metrics, wherein the metrics server is to obtain the generated usage metric from the metrics store. *see col.14(“...The capacity management data 150A may include data regarding the history of incoming requests, capacity in the warming pool 130A, capacity in the active pool 140A, and any other metric that may be used by the capacity manager 150 to adjust and/or optimize the capacity available...”), cols.16-18(“...capacity manager 150 may include a request and capacity monitoring unit for monitoring the requests received by the virtual compute system 110 and the compute capacity (e.g., containers) available on the virtual compute system 110 to service incoming code execution requests...”), col.19 lines1-31(“capacity manager 150 [teaches ‘metrics server’] may record the results of the monitoring in a database (e.g., capacity management data 150A) [teaches ‘metrics store’]. Some of the metrics [teaches ‘usage metrics’] utilized by the capacity manager 150 may include requests per second, requests per time of day, requests per user, utilization percentage, etc...”)

Conclusion
The prior art made of record in PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165